Title: To James Madison from Robert Lewis Madison, 13 February 1814
From: Madison, Robert Lewis
To: Madison, James


        
          Dear Uncle
          Carlisle D. College Feb. 13, 1814
        
        I now write you a few lines by J. Cooper who intends remaining in Washington a few days. I can never be sufficiently grateful to him & his amiable family, for the kind solicitude, which they have on all occasions manifested for my welfare, and at a place like this, where the generality of people are penurious in their dealings illiberal and prejudiced in their opinions and persecuting in their dispositions, the value of such friends is truly felt & properly estimated. I have written to my Father respecting my studying Law here, but have never received an answer. I wish you would converse with J. Cooper upon the subject & let me know if you think it an advisable plan. Our Volunteer company has been destroyed, in consiquence of the legislature having passed an act rendering it necessary for every Volunteer corps to consist of a hundred men. Present my love to Aunt Madison, & Mr Coles. Yr. affectionate Nephew
        
          R L Madison
        
      